Carley, Judge.
Appellant seeks to appeal from an order of the trial court denying his motion for new trial. The order denying the motion for new trial was entered on July 23,1981. A notice of appeal was filed in the trial court on November 10, 1981. The record contains no extension of time for the filing of the notice of appeal. The notice of appeal not being timely, this court is without jurisdiction over the appeal. Code Ann. § 6-803 (a); Strauss v. Peachtree Associates, 156 Ga. App. 536 (275 SE2d 90) (1980).

Appeal dismissed.


Quillian, C. J., and Shulman, P. J., concur.